DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 10-13, 15-16, and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventive Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2022.
	Examiner notes Applicant’s election of Invention I with Species A, 1, and X.  Applicant believes that claims 1-3, 5-9, 14, 17, 21-23, and 25-26 read on the elected species; however, claims 21-23 each depend from claim 18, which corresponds to non-elected Invention II.  Therefore, these claims have also been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 25, and 26 are objected to because of the following informalities:  please delete the recitations of “to be” in line 8 of claim 1 (as well as corresponding lines in claims 25 and 26), to correct a minor grammatical issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 14, 17, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Fukuda et al. (US 2018/0001619 A1).
Regarding claims 1 and 25-26:
	Fukuda et al. disclose a liquid discharge apparatus that includes a liquid discharge head (18) including a drive element (20) and a nozzle (27) to discharge a liquid from the nozzle by applying a drive pulse (“driving pulse Pd”) to the drive element (paragraph 38), the apparatus comprising:
	an acquisition unit (at least a unit for performing step S4) of acquiring a recording condition (paragraph 47); and
	a driving unit (head controller 19) that applies the drive pulse to the drive element (at least paragraph 47),
	wherein the drive pulse includes a first potential (VB), a second potential (VL) different from the first potential (Fig. 4), and a third potential (VH) different from the first potential and the second potential (Fig. 4), the second potential being applied after the first potential (Fig. 4), and the third potential being applied after the second potential (Fig. 4), and
	wherein the driving unit applies, in the driving step, the drive pulse in which a time of the third potential (Pw2) varies depending on the recording condition acquired in the acquisition step is applied to the drive element (paragraph 48 & Fig. 4).
Regarding claim 2:
	Fukuda et al. disclose all the limitations of claim 1, and also that the first potential is a potential between the second potential and the third potential (Fig. 4).
Regarding claim 3:
	Fukuda et al. disclose all the limitations of claim 2, and also that the second potential is lower than the first potential (Fig. 4), and the third potential is higher than the first potential (Fig. 4).
Regarding claim 5:
	Fukuda et al. disclose all the limitations of claim 2, and also that, in the driving step, one drive pulse determined among a plurality of drive pulses is applied to the drive element (paragraphs 40, 52), the drive pulses including at least a first drive pulse (i.e. the reference driving pulse Pd: Fig. 4a) and a second drive pulse (for when the oscillation period Tc has increased) in which the time of the third potential is longer than the time in the first drive pulse (paragraph 48 & Fig. 4).
Regarding claim 6:
	Fukuda et al. disclose all the limitations of claim 5, and also that, in the acquisition step, a discharge characteristic of the liquid from the liquid discharge head is acquired as the recording condition (paragraphs 43-47).
Regarding claim 14:
	Fukuda et al. disclose all the limitations of claim 5, and also that a time of the second potential (Pw1) in the second drive pulse is shorter than a time of the second potential in the first drive pulse (“Pw1 and Pw2 are corrected so as to be shorter than in the case of the reference pulse”: paragraph 48 & Fig. 4b).
Regarding claim 17:
	Fukuda et al. disclose all the limitations of claim 5, and also that the plurality of drive pulses further include a third drive pulse (for when the oscillation period Tc has decreased) in which the time of the third potential is longer than the time of the third potential in the second drive pulse (paragraph 48 & Fig. 4).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge method in which “in the acquisition step, an angle of a discharge direction of the liquid discharged from the nozzle with respect to a reference direction, and in the driving step, the first drive pulse is applied to the drive element when the angle acquired in the acquisition step is a first angle, and the second drive pulse is applied to the drive element when the angle acquired in the acquisition step is a second angle larger than the first angle.”  It is this combination of limitations, in combination with other features and limitations of claim 7, that indicates allowable subject matter over the prior art of record.
Claim 8 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge method in which “in the acquisition step, an angle of a discharge direction of the liquid discharged from the nozzle with respect to a reference direction, and in the driving step, the first drive pulse is applied to the drive element when the angle acquired in the acquisition step is a first angle, and the second drive pulse is applied to the drive element when the angle acquired in the acquisition step is a second angle smaller than the first angle.”  It is this combination of limitations, in combination with other features and limitations of claim 8, that indicates allowable subject matter over the prior art of record.
Claim 9 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge method in which “in the acquisition step, an angle of a discharge direction of the liquid discharged from the nozzle with respect to a reference direction, and in the driving step, the first drive pulse is applied to the drive element when the time of the third potential in the second drive pulse is a first time, and the angle acquired in the acquisition step is a first angle, the second drive pulse is applied to the drive element when the time of the third potential in the second drive pulse is the first time, and the angle acquired in the acquisition step is a second angle which is larger than the first angle, the second drive pulse is applied to the drive element when the time of the third potential in the first drive pulse is a second time which is longer than the first time, and the angle acquired in the acquisition step is the first angle, and the first drive pulse is applied to the drive element when the time of the third potential in the first drive pulse is the second time, and the angle acquired in the acquisition step is the second angle.”  It is this combination of limitations, in combination with other features and limitations of claim 9, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of Watanabe et al. (US 2005/0104921 A1), Takano et al. (US 2012/0249638 A1), Usuda (US 2004/0189732 A1), Ozawa (US 2015/0015630 A1), and Nishida et al. (US 2003/0146742 A1) are relative to the instant disclosure.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853